Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This office action is in response to the filing of Patent Application 16742889 on 1/14/2020.
Claim Rejections - 35 USC § 101
2.         35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim(s) 1 is/are drawn to method (i.e., a process), claim(s) 16 is/are drawn to a system (i.e., a machine/manufacture), and claim(s) 11 is/are drawn to non-transitory computer readable medium (i.e., a machine/manufacture). As such, claims 1, 11, and 16 is/are drawn to one of the statutory categories of invention.
Claims 1-20 are directed to mathematical modeling of pest infestation. Specifically, the claims recite based on predicted future weather conditions for a second area different than said first area, using said trained graph convolutional network to predict, via inductive learning, pest infestation severity for future times for a new set of nodes corresponding to new geographic locations in said second area for which no pest infestation information is available, which is grouped within the Mathematical Concepts and is similar to the concept of (mathematical relationships OR mathematical formulas or equations OR mathematical calculations) and/or Mental Processes and is similar to the concept of (concepts performed in the human mind (including an observation, evaluation, judgement, opinion  grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as computer memory, processor, readable medium merely use(s) a computer as a tool to perform an abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. Specifically, the computer memory, processor, readable medium perform(s) the steps or functions of creating, connecting, training. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a computer memory, processor, readable medium to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of mathematical modeling of pest infestation. As discussed above, taking the claim elements separately, the computer memory, processor, readable medium perform(s) the steps or functions of creating, connecting, training. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of mathematical modeling of pest infestation. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 2-10, 12-15, 17-20 further describe the abstract idea of mathematical modeling of pest infestation. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 1, 11, 16, the phrase “geographically proximate” is unclear as it is not known what the metes and bounds of the limitation would cover. For the furthering of prosecution it will be taken to mean any distance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiles (U.S. Patent 9563852) in view of Belzer (U.S. Patent App Pub 20080157990) in view of Gurzoni (U.S. Patent App Pub 20200019777).

	Regarding claim 1,
Wiles method comprising: creating, in a computer memory, a data structure representing a dynamic graph including a plurality of nodes and a plurality of edges connecting said nodes, at a plurality of time steps, wherein each node corresponds to a geographic location in a first area, wherein pest infestation information, relating to an airborne pest whose propagation depends on weather and wind, is available for a subset of said geographic locations, and wherein each edge:  (See column 15 lines 47-63, Wiles teaches pest infestation based on wind and weather direction at different fields in the future)
in said data structure, assigning features to each of said nodes for each of said time steps based on weather data at said corresponding geographic locations at each of said time steps; (See column 12 lines 30 – column 13 line 20, Wiles teaches getting data about whether from multiple nodes in different locations) 
 in said data structure, assigning labels to each of said nodes for each of said time steps, corresponding to pest infestation severity for each of said time steps, said labels being assigned to those of said nodes corresponding to said subset of said geographic locations for which said pest infestation information is available; (See column 12 lines 30 – Wiles column 13 line 25, Wiles teaches infestation severity for different locations)
 training a graph convolutional network on said dynamic graph with said assigned features and assigned labels; and (See column  5lines 23-45, column 15 lines 23-63, Wiles teaches using machine learning to determine pest presence in a new field)
based on predicted future weather conditions for a second area different than said first area, using said trained graph convolutional network to predict, via inductive learning, (See column 5lines 23-45, column 15 lines 23-63, Wiles teaches using machine learning to determine pest presence in a new field)  pest infestation severity for future times for a new set of nodes corresponding to new geographic locations in said second area for which no pest infestation information is available. (See column 5 lines 23-45, column 18 lines 20-34, Wiles teaches  determining using machine learning pest occurrence in another areas predicted)
Wiles does not explicitly teach but Belzer teaches wind speed, has a weight, for said given one of said time steps, based on relative wind speed between said two nodes for said given one of said time steps; (See paragraphs 26, 66, Belzer)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Belzer with Wiles because both deal with crop modeling. The advantage of incorporating the above limitation(s) of Belzer into Wiles is that Belzer allows efficient collection, analysis, or use of land management information and agricultural production information, therefore making the overall system more robust and efficient. (See paragraphs [0006] - [0007], Belzer)
Wiles and Belzer do not explicitly teach but Gurzoni connects two of said nodes which are geographically proximate;  (See paragraphs 44, 47, 54, Gurzoni teaches connected nodes)
has a direction, for a given one of said time steps, based on relative wind direction between said two nodes for said given one of said time steps; and See paragraphs 44, 47, 54, Gurzoni teaches relative direction used in the models)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Gurzoni with Wiles and Belzer because both deal with crop modeling. The advantage of incorporating the above limitation(s) of Gurzoni into Wiles and Belzer is that Gurzoni allows efficient collection, analysis, or use of land management information and agricultural production information, therefore making the overall system more robust and efficient. (See paragraphs [0056] - [0007], Gurzoni)

	Regarding claim 2,
Wiles, Belzer, and Gurzoni teach the method of claim 1, further comprising initiating at least one amelioration action based on predicted pest infestation severity for said future times for said new set of nodes. (See column 16 lines 10-30, Wiles teaches applying pesticide based on prediction)

	Regarding claim 3,
Wiles, Belzer, and Gurzoni teach the method of claim 2, wherein said initiation of said at least one amelioration action comprises sending an electronic alert to mobile devices of a plurality of farmers in a region having high predicted pest infestation severity for said future times for said new set of nodes.(See figure 2 line 47, column 3 line 12, Wiles teaches notifying farmers of predicted pest occurrences)

	Regarding claim 4,
Wiles, Belzer, and Gurzoni teach the method of claim 3, further comprising carrying out said at least one amelioration action. (See column 16 lines 10-30, Wiles teaches applying pesticide)

	Regarding claim 5,
Wiles, Belzer, and Gurzoni teach the method of claim 4, wherein said at least one amelioration action comprises applying a pesticide. (See column 16 lines 10-30, Wiles teaches applying pesticide)

	Regarding claim 6,
Wiles, Belzer, and Gurzoni teach the method of claim 4, wherein said at least one amelioration action comprises planting a trap crop adjacent a valuable crop. (See column 16 lines 23-63, Wiles)

	Regarding claim 7,
Wiles, Belzer, and Gurzoni teach the method of claim 4, wherein said at least one amelioration action comprises deploying natural enemies of said pest. (See column 15 lines 10-23, Wiles)

	Regarding claim 8,
Wiles, Belzer, and Gurzoni teach the method of claim 1, 
Belzer further teaches wherein said pest infestation information relates to fall armyworm. (See paragraph 66, Belzer) See motivation to combine for claim 1.

	Regarding claim 9,
Wiles, Belzer, and Gurzoni teach the method of claim 1, wherein said weather data includes temperature, (See claim 5, column 8 lines 7-40, Wiles) relative humidity (See claim 5, column 15 lines 50-63, Wiles), and precipitation. (See claim 5, column 15 lines 50-63, column 13 lines 18-25, Wiles)

	Regarding claim 10,
Wiles, Belzer, and Gurzoni teach the method of claim 1, wherein connecting said two of said nodes which are geographically proximate is based on a threshold distance. (See column  6 lines 49-61, 9 lines 19-29, 10- line 65 – column 11 line 26, Wiles teaches 

Claims 11-15 list all the same elements of claims 1-3, 9-10, but in medium form rather than method form.  Therefore, the supporting rationale of the rejection to claims 2-9 applies equally as well to claims 11-15.  Furthermore with regards to the limitation of 11. A non-transitory computer readable medium comprising computer executable instructions which when executed by a computer cause the computer to perform the method of: (See claim 11, column 19 lines 55-65, Wiles)

Claims 16-20 list all the same elements of claims 1-3, 9-10, but in system form rather than method form.  Therefore, the supporting rationale of the rejection to claims 1-3, 9-10 applies equally as well to claims 16-20.  Furthermore with regards to the limitation of 16. An apparatus comprising: a memory; and at least one processor, coupled to said memory, and operative to: (See claim 11, column 19 lines 55-65, Wiles)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and located in the PTO-892 form. 
1.Pilai, U.S. Patent App, teaches 20170082568, teaches a system and method of sensing the amount of moisture in soil are disclosed. According to an embodiment, a soil moisture sensing system comprises a circuit unit and a sensor link electrically connected to the circuit unit. The sensor link includes a plurality of segments, each segment including an LC circuit in which a capacitor is connected with an inductor. The circuit unit is configured to provide an oscillating signal to a first LC circuit of the sensor link, sense a first coupled signal in a second LC circuit of the sensor link, and determine a soil moisture level on the basis of the first coupled signal.
2. Mathur, U.S. Patent App 20160202227, teaches a device may receive sensor data from a sensor device located on a particular farm. The device may identify an alert, associated with the particular farm, based on the sensor data and using a model. The model may be created based on imagery data and numeric data relating to a group of farms. The device may determine, using the model, a recommended course of action to address the alert, and provide, to a user device associated with the particular farm, the recommended course of action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINOS DONABED whose telephone number is (571)272-8757.  The examiner can normally be reached on Monday - Friday 8:00pm - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John FOLLANSBEE can be reached on (571)272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NINOS DONABED/Primary Examiner, Art Unit 2444